DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 07/06/2022.
Claims 1, 5, 8, 11, 16, and 18 have been amended, claim 4 has been canceled, and new claim 21 has been added.

Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps performed by one or more computing devices, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for generating a data type category and a confidentiality category associated with a dataset using an ontology and a machine learning model is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-3, 5-10 and 21 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 11, claim 11 recites a method comprising a series of steps performed by one or more computing devices, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 11 reciting a method/technique for generating a data type category and a confidentiality category associated with a dataset using an ontology and a machine learning model is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 11 as well as its dependent claims 12-17 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 18, claim 18 recites an apparatus comprising one or more processors and memory (i.e., hardware component(s)), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 18 reciting a method/technique for generating a data type category and a confidentiality category associated with a dataset using an ontology and a machine learning model is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 18 as well as its dependent claims 19-20 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Claims 1-3 and 5-21, including claims 5, 11, 18 and 21 as amended in the following Examiner’s Amendment section, are allowed.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Evan M. Clark (Reg. No. 64,836) on August 16, 2022.

The application has been amended as follows: 
Please amend claims 5, 11, 18 and 21 as follows:

5. (Currently Amended) The method of claim [[11]]1, wherein the confidentiality category indicates that the dataset includes data that is to be protected from disclosure or excluded from disclosure.

11. (Currently Amended) A method comprising:
determining, by one or more computing devices and for a dataset, a tag associated with the dataset and a description associated with the dataset;
determining, by the one or more computing devices, an ontology-based data type category and an ontology-based confidentiality category, by searching, using search data based on the tag and the description, an ontology that includes first associations between words and a plurality of data type categories and second associations between the plurality of data type categories and a plurality of confidentiality categories, wherein the plurality of confidentiality categories indicate whether data is subject to a data confidentiality procedure;
determining, by the one or more computing devices, a model-based data type category and a model-based confidentiality category by using, based on the tag and the description, a model configured to output, based on tags and descriptions, data type categories and confidentiality categories;
determining, by the one or more computing devices and based on the ontology-based data type category and the model-based data type category, a data type category associated with the dataset;
determining, by the one or more computing devices and based on the ontology-based confidentiality category and the model-based confidentiality category, a confidentiality category associated with the dataset; and
modifying, by the one or more computing devices, the dataset to indicate the data type category and the confidentiality category.

18. (Currently Amended) An apparatus comprising:
one or more processors; and
memory storing executable instructions that, when executed by the one or more processors, cause the apparatus to:
determine, for a dataset, a tag associated with the dataset and a description associated with the dataset, wherein the dataset is associated with a pre-existing data type category and a pre-existing confidentiality category;
determine an ontology-based data type category and an ontology-based confidentiality category by searching, using search data based on the tag and the description, an ontology that includes first associations between words and a plurality of data type categories and second associations between the plurality of data type categories and one or more confidentiality categories;
determine a model-based data type category and a model-based confidentiality category by using, based on the tag and the description, a model configured to output, based on tags and descriptions, data type categories and confidentiality categories;
determine, based on the ontology-based data type category and the model-based data type category, a data type category associated with the dataset;
determine, based on the ontology-based confidentiality category and the model-based confidentiality category, a confidentiality category associated with the dataset;
determine, based on the data type category, whether the pre-existing data type category is validated;
determine, based on the confidentiality category, whether the pre-existing confidentiality category is validated; and
send one or more indications of whether the pre-existing data type category and the pre-existing confidentiality category are validated.

21. (Currently Amended) The method of claim 1, further comprising:
generating, based on the searching, a historical record that indicates counts for one or more words identified by the searching, one or more data type categories identified by the searching, and one or more confidentiality categories identified by the searching; and
receiving, from the model, a first confidence value for the model-based data type category and a second confidence value for the model-based confidentiality category;
wherein determining the data type category is based on the historical record and the first confidence value; and
wherein determining the confidentiality category is based on the historical record and the second confidence value.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for determining one or more categories associated with a dataset, which comprises determining a tag and a description associated with the dataset, searching an ontology using the tag and the description to determine an ontology-based data type category and an ontology-based confidentiality category, using a model based on the tag and the description to determine a model-based data type category and a model-based confidentiality category, determining a data type category associated with the dataset based on the ontology-based data type category and the model-based data type category, determining a confidentiality category associated with the dataset based on the ontology-based confidentiality category and the model-based confidentiality category, and modifying the dataset to indicate the data type category and the confidentiality category.
 
The closest prior art of record, Stanton et al. (U.S. Publication No. 2016/0364419, Publication date 12/15/2016) teaches a method for generating one or more tags/categories for a dataset, which comprises receiving a dataset, extracting attributes and images from the dataset, and determining one or more tags/categories associated with the dataset based on processing extracted attributes and/or images through one or more hierarchical classifiers or neural networks (see Abstract, and Figs 3-5).

	Another close prior art of record, Ziuzin et al. (U.S. Publication No. 2020/0342059, effectively filed date 05/01/2019) teaches a method/system for document confidentiality classification, which comprises extracting information objects associated with a document, using an ontology to identify types/categories of the extracted information objects, and determining a confidentiality levels associated with a document based on extracted information objects using rules specifying one or more information object categories and corresponding confidentiality levels (see [0024]-[0025] and [0029]) or association between document types and corresponding confidentiality levels (see [0026]).
 
However, Stanton et al. and/or Ziuzin et al. fail to anticipate or render obvious the recited features of determining, by the one or more computing devices, an ontology-based data type category and an ontology-based confidentiality category by searching, using search data based on the tag and the description, an ontology that includes first associations between words and a plurality of data type categories and second associations between the plurality of data type categories and a plurality of confidentiality categories; determining, by the one or more computing devices, a model-based data type category and a model-based confidentiality category by using, based on the tag and the description, a model configured to output, based on tags and descriptions, data type categories and confidentiality categories; determining, by the one or more computing devices and based on the ontology-based data type category and the model-based data type category, a data type category associated with the dataset; AND determining, by the one or more computing devices and based on the ontology-based confidentiality category and the model-based confidentiality category, a confidentiality category associated with the dataset, as similarly presented in independent claims 1, 11 and 18.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-3, 5-10, 12-17 and 19-21 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164